RICHARD P. ROBBINS, County Judge.
This cause came on to be heard after notice and argument of counsel upon the executor’s motion to dismiss and motion to strike filed herein about September 23, 1958, and pertaining to the proof of claim and petition of Clyde Kuebler filed in these estate proceedings.
Petitioner, by his proof of claim and petition, seeks an order of this court requiring that there be turned over to him personal property, being corporation stock, a stock assignment form, and stock dividend monies allegedly wrongfully acquired from third persons by the executor after the death of the decedent.
The petitioner does not seek such relief under the provisions of the will, nor of a statute, but instead under an extrinsic instrument and as a stranger to the estate.
It therefore appears that this court is without jurisdiction of the subject matter of the claim or to grant the relief sought, under provisions of section 7 (3) of article V, Florida constitution, 3 F. S. (1957) 3069. Such jurisdiction is exclusively in the circuit court under provisions of section 6 (3) of article V, Florida constitution, *1813 F. S. (1957) 3068. At least so much of the proof of claim and petition as seeks affirmative relief in this court should be stricken and dismissed.
It is accordingly ordered that the executor’s motion to strike is granted, and that portion of the proof of claim and petition which seeks affirmative relief in this court is hereby stricken and dismissed.